STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                NO.    2022   KW   0018

VERSUS


TYSON      HOLLIS                                                              APRIL   8,   2022




In   Re:        Tyson      Hollis,                      for                                   19th
                                         applying             supervisory         writs,

                Judicial         District    Court,     Parish      of   East    Baton      Rouge,
                No.   09- 98- 0418.




BEFORE:         MCCLENDON,        WELCH,    AND    PENZATO,   JJ.


        WRIT DENIED.


                                                  PMC

                                                  JEW
                                               AHP




COURT      OF APPEAL,      FIRST    CIRCUIT




        DEPUTY    C   E   K OF   COURT
                FOR THE     COURT